 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlacier Lincoln-Mercury,Inc.andLocal Union No.1496,RetailClerks InternationalAssociation,AFL-CIO. Cases 19-CA-4492 and 19-CA-4692April 8, 1971DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS BROWNAND KENNEDYOn September 1, 1970, Trial Examiner James R.Webster issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesalleged in the complaint and recommending that itcease and desist therefrom and take certain affirma-tiveaction,as set forth in the attached TrialExaminer's Decision. He also found that Respondenthad not engaged in certain other unfair laborpractices alleged in the complaint. Thereafter, Res-pondent filed exceptions to the Trial Examiner'sDecision and a supporting brief; the General Counselfiled cross-exceptions to the Trial Examiner's Deci-sion and a supporting brief; and Respondent filed abrief in answer to the General Counsel's cross-excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The ';oard has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner only to the extent consistent herewith.The Trial Examiner found that Respondent violatedSection 8(a)(1) of the Act, first, by granting itsemployees benefits in the form of better workingconditions, and second, by the layoff of four employ-ees because they had engaged in protected concertedactivities.The General Counsel contends that thedischargeswere also violative of Section 8(a)(3)because Respondent knew not only of their concertedactivities,but that they were engaged in prounionactivities.Respondent contends that the Trial Exam-iner's findings of violations are not supported by therecord. We agree with Respondent's contention.The record indicates that concerted activity beganatRespondent's body shop in the early summer of1969 after Respondent charged bodyman David Hunt1Glacier Lincoln-Mercury is a wholly owned subsidiary of John Stepp'sFnendly Ford,which is owned by John Stepp and located across the street$40 fordamageshe inflictedwhile repairing a custom-er's car.The bodymenwere upsetabout this chargeand beganto talk aboutjoining a union. In the middleofAugust, employee Lavell Chisum called theUnion's business agent andarranged for ameeting atamotel on August 20, 1970. Seven body shopemployees attended; the charge to Hunt was dis-cussed; and union authorization cardswere signed.On August 20 and 21,11 employeessignedcards. TheUnionsenta letter by registeredmail toJohn Stepp,Respondent's president,claiming thatit represented amajority of Glacier Lincoln-Mercury employees andrequesting a meeting to negotiatea contract in theirbehalf. The letter was received and signed for by R.J.Kron, controller of Respondent,' on Friday, August22.After an absence of approximately 3 weeks, Steppreturned to Anchorage, Alaska, on Sunday, August24, 1969. He came to his office before 7 a.m. onMonday, August 25, where he attended to financialmatterspertaining to a baseballteam inwhich he hadan interestand collected data for a meeting with aFord Company representative scheduled for later inthe week. Stepp testified that he was alone until Lacy,Respondent's general manager,camein at 8:30 a.m.and told him that during his absence the body shopemployees had threatened to walks out over the $40charge to Hunt. Stepp questioned Lacy on this matterand asked him to calla meetingof the body shop menin the parts department immediately. Stepp and Lacythen walked across thestreetto the meeting area atapproximately 8:55 a.m.; Wall, Respondent's servicemanager, and Hill, Respondent's body shop foreman,were present. Stepp had to wait 10 or 15minuties,however, because some of the body shop men werebusy outside. Stepp lefta messagefor Kron, whoseoffice was also at Friendly Ford across the street, tojoin him at the meeting when he came in to work.Kron joined Steppsometimebefore Stepp addressedthe men.At themeeting,Stepp told the men he understoodthat they had a problem and had threatened to quit.The $40 charge was,then discussed and Stepp statedthat' it was la mistake and 'that he would refund $ 20 toHunt. Stepp then told the men that an addition to theexistingbuilding would soon be completed and thatthey would move in; that they would switch to asystem whereby each man had two stalls to work ininstead of one, which system various employees hadrequested in the past. He also informed the men thatRespondent would no longer accept outside retail"customer work" but that they would do only used-car and warranty work on cars owned by Respondentand that the labor rate on used-car v, ork would beKron,who is also the president of FnendlyFord,and Stepp have theiroffices in the FriendlyFordBuilding.189 NLRB No. 91 GLACIER LINCOLN-MERCURY641raised from $10 to $12 per hour, which latter figure wasthe rate on customer work at that time. Stepp testifiedthat one of the men,realizingthat there were only 10stalls inthe addition, stated that the 2-stall systemwould mean layoffs and that he (Stepp) then said that"I don't know of any other way to do it."After Stepp had made thesestatements,employeeRemily asked if he had heard from the Union. Steppanswered that he had not. Remily asked if Steppminded whether he joined the Union, and Steppreplied that he did not but told Remily not to takeanyone else along who did not want to join. Remilytestified, without contradiction, that Stepp also statedat this time that "I have 120 employees and you don'thave a majority here." Employee Thompson alsorecalled that, during Stepp's speech, "there wassomething said about a majority."Immediately after the meeting, in the presence ofKron,Wall, and Hill, employee Lavell Chisumapproached Stepp and said that he had gone to theUnion and that he did not want any of the other mento suffer for it. Stepp told Chisum that he did not carewho joined the Union. At this time, according toStepp's credited testimony, Kron first told him that"he had received this letter from the Retail ClerksUnion," which he handed to Stepp. Kron had alreadyopened the letter.On Wednesday, September 3, 1969, Service Manag-erWall informed Thompson, Winnett, Remily, andMurray that the crew was being cut to five on thebasis of seniority and that, therefore, Friday, Septem-ber 5, would be their last day of work. On Monday,September8, the remainingfivebody shop menmoved into the addition where each was assigned twostalls and did only used-car and warranty work, onwhich the labor rate was $12 per hour.Unlike our dissentingcolleague,and essentially forthe reasons stated by the Trial Examiner, we find thattheGeneral Counsel has failed to establish bysubstantial evidence that Respondent decided uponthe change froma one-stallto a two-stall system, thechange in the repair rate structure, and the fourlayoffs with knowledge that employees had engagedin union activity. In our opinion, any such finding onthis record must rest upon unwarranted speculation,which is no substitute for proof supporting aninferencereasonably related to the proven facts.Accordingly, we find, in agreement with the TrialExaminer, that the allegation in the complaint thatRespondent, by such actions, violated Section 8(a)(3)is not supported by the evidence.However, we disagree with the Trial Examiner'sfurther conclusion that the reorganization announcedat the August 25 meetingwas "inretaliationagainstand to dissipate the concerted activity of his bodyshop employees." The reorganization entailed aswitch to the two-stall system and an increase in theused-car rate, both of which were beneficial to theemployees, and the layoff. The Examiner concedes, inthe very paragraph in which he finds these changes tohave been "retaliatory," that the switch to a two-stallsystem was "something the employees had expresseda desire for." Thus the reorganization had severaleffects-some beneficial to employees, but one-thelayoff-clearly unfavorable to those affected. Yet itdoes not appear that those responsible for theconcerted activities were involved in the layoff or thattheywere not the beneficiaries of the improvedworking conditions.Aside from the implausibility underlying any theorythat assumes that an employer, bent on discouragingconcerted activities, would indiscriminately punishand reward both offending and innocent employees,there are additional facts which persuade us that thereorganization was in no way related to the protectedactivity.Thus, it is clear from the record thatRespondent's president, upon learning of the griev-ance relating to the "overcharge" to Hunt, was quickto recognize it as meritorious. He immediatelyinformed the employees to this effect and confessederroron Respondent's part. He then settled thegrievance in a fashion satisfactory to all.Since the employees made no further demands, it ishardly plausible toassumethat Respondent's presi-dent, having responded to the protected action of hisemployees favorably and with finality, would takefurtheraction, indiscriminately, to punish someemployees and reward others because a grievance hadbeen raised which he openly and freely recognized asvalid.Thus thereisno reasonto disbelieve theRespondent's evidence as to the business reasons forthe reorganization.We shall therefore dismiss the complaint in itsentirety.AMENDED CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.Respondent, by discharging Lee Murray, Ger-ald Remily, Joseph Thompson, and Leo Winnett, didnot violate Section 8(a)(1) of the Act.3.Respondent, by instituting changes in its systemof compensation and in working conditions, did notviolate Section 8(axl) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaint be,and it herebyis, dismissed. 642DECISIONSOF NATIONALLABOR RELATIONS BOARDMEMBER BROWN,dissenting:Contrary to the majority, I would adopt the TrialExaminer's finding that Respondent violated Section8(a)(1) by granting its employees benefits in the formof better working conditions and by discharging fouremployees because they engaged in protected con-certed activities. I would also sustain the complaint'sallegation that Respondent violated Section 8(a)(3)and (1) of the Act. I am satisfied that the evidence issufficient to establish that Stepp, before announcingthe changes in wage structure and work system andthe four layoffs, had knowledge that his employeeshad gone to the Union, and that it was on this basisthat he decided upon and announced the aforemen-tioned decisions in his speech of August 25.Employer knowledge of employee union activitiesneed not be established by direct proof or admissionbut may be inferred from the record as a whole. See,e.g.,Wiese Plow Welding Co., Inc.,123 NLRB 616. Inmy opinion the record provides ample basis forinferring that Stepp was aware of the union activitiesof his employees prior to the August 25 meeting.After his return to Alaska, but before the meetingwith his employees, Stepp was in contact withRespondentControllerKron,GeneralManagerLacy, Service Manager Wall, and Body Shop Fore-man Hill, each of whom would be concerned with thebody shop employees' efforts to unionize. Kronadmittedly, on August 22, had seen the Union's letterdemanding recognition.Stepp's testimony as to when he became aware thathis employees had gone to the Union is vague andcontradictory.Firsthe stated that Lacy did notmention the letter or the Union between 8:30 a.m. andhismeeting with the employees shortly after 9 a.m.;yet he also testified that he could not "recall" whetherLacy had so informed him at that time. While Steppdenied that Kron contacted him about the Union'sletterwhile he was away, he later testified that hecould not "recall" whether anyone had contacted himabout the Union during that period. Stepp also statedthat his first knowledge that his employees had goneto the Union came when employee Chisum soinformed him after the meeting; later, however, hetestified that he first knew of the Union's presencewhen Remily mentioned it earlier during the meeting.Certain of his statements at the meeting of August25 also belie Stepp's denial that he knew of hisemployee's attempts at unionization before thatmeeting. Remily testified without contradiction thatStepp prefaced his remarks at the August 25 meetingwith the statement that "we were all independentcontractors working for him." This statement, madebefore Remily mentioned the Union, for lack ofrelevance to any other issues, carries a strongsuggestion that Stepp was expressing a position thatwould block separate representation of the bodymen.2At the least, that statement, together with others madelater at the meeting to the effect that the Union didnot represent a majority of his employees, indicatesthat Stepp was interposing responses that would onlycome to the mind of one having knowledge of ademand for recognition. One so well versed in laborlaw would certainly be aware of the importance of aunion demand for recognition, and would hardly beunable to "recall" whether or not he had beeninformed of such a demand.A finding of knowledge would receive furthersupport from the inconsistencies in Respondent'sassigned reasons for the change in body shopoperations which resulted in the layoffs. Thus, Stepptestified that the elimination of outside customer workwas necessitated by the inability of the body shop toservice used cars adequately. He claims that thisproblem became evident in April, May, and June1969 when used-car inventories had been built upconsiderably. However, no satisfactory explanation isoffered as to why Stepp delayed until September,when more space was available, to meet this problemby taking measures which included a reduction in thework force. Furthermore, there being no showing thatthe customer work was not profitable, I can conceiveof no logical connection between the problem, asRespondent defines it, and the action taken toeliminate it. Thus, while Respondent indicates thatthe changes were necessary because of a lack ofoperational capacity in relation to the number of carsrequiring repair, it defies understanding that Respon-dent expected to allay this condition by a reorganiza-tion that could only have reduced the number of carsthat could be handled by the body shop.In view of the foregoing, and because of theaforementioned inconsistencies in Stepp's testimony,as well as his statements at the August 25 meetingalluded to above, Stepp's unwillingness to admitknowledge of union activity concerning the bodymendoes not foreclose such a finding; and, on the basis ofthe total circumstances, I would infer that he wasaware that his employees were engaged in prounion,as well as concerted, activites prior to the August 25meeting.Because I would find that Stepp hadknowledge of his employees' prounion activities, Iwould find that the discharges which the TrialExaminer found to be violative of Section 8(a)(l) werealso violative of Section 8(a)(3) of the Act.2Pursuant to Section 2(3) of the Act, an "independent contractor" isnot an "employee" and is not, therefore, accorded the protections of theAct of permitted to participatein Board-conducted elections. GLACIER LINCOLN-MERCURY643TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER, Trial Examiner: This case, with allparties represented, was heard in Anchorage, Alaska, onJune 2 and 3, 1970, on consolidated complaint of theGeneral Counsel and answer of Glacier Lincoln-Mercury,Inc., herein called Respondent. The complaint was issuedonMay 1, 1970, on charges filed September 5 andSeptember 10, 1969, and on March 5, 1970. The complaintalleges that Respondent discriminatonly discharged fouremployees on September 5, 1969, and on or about August25, 1969, made threats and promises and granted improve-ments in working conditions, and that Respondent therebyviolated Section 8(a)(1) and (3) of the National LaborRelations Act, herein called the Act.Briefs have been filed by the General Counsel and by theRespondent and these have been carefully considered.'Upon the entire record and my observation of thewitnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is an Alaskan corporation with place ofbus,iess in Anchorage, Alaska, where it is engaged in theretail sale and service of new and used automobiles. Duringthe past year, Respondent sold and distributed productsvalued in excess of $500,000 and purchased goods andmaterials valued in excess of $ 50,000 whichwere transportedand delivered to it from points outside the State of Alaska.Respondent is an employer engaged in commerce and inan operation affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.THELABOR ORGANIZATIONS INVOLVEDLocalUnion No. 1496,RetailClerks InternationalAssociation,AFL-CIO,is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Issues1.After withdrawal of charges without prejudice anddismissal of complaint, and after the lapse of 6 monthsfrom the date of alleged unfair labor practices, may thecharges and complaint be reinstated, or will the limitationperiod be determined from the date of filing and service ofa new charge?2.Was the charge in 19-CA-4692 (the new charge) filedand served within 6 months of the conduct alleged in thecomplaint?3.Did Respondent grant to employees a wage increaseand better working conditions -two work stalls per man -1Motion of counsel for General Counsel to correct transcript datedJune 26, 1970, is granted.2Sec 102 113 and 102.114 of the Board's Rules and Regulations3Olin Industries, Inc,97 NLRB 130,Square D Company,105 NLRBas aninducement for their abandonment of the Union ortheir concerted activity?4.Were employees Lee Murray, Gerald Remily, JosephThompson, and Leo Winnett dischargedbecauseof theirunion or concerted activities?B.The Limitation IssueThe charge in 19-CA-4692 was filed on March 5, 1970and was served on Respondent by being deposited in theUnited States mail on the same date. It was received byRespondent on March 6, 1970. The charge alleges aviolation of Section 8(aXl) and (3) of the Act by thedischargeof employees. EmployeesMurray,Remily,Thompson, and Winnett were notified on September 3,1969, that they were being discharged and that their lastdateofemploymentwould be September 5, 1969.Respondent contends that the discharges were made onWednesday September 3, 1969, when the employees werenotified of their discharges, but I find that the dischargesoccurred at the time the employees ceased work forRespondent, September 5, 1969.In computing the limitation period, the date of the act,September 5, 1969, is not to be included; thus, the chargeherein, to be filed and served on Respondent within 6months from the date of the alleged unfair labor practice,must be filed and served by the close of business on March5, 1970.2 I find that the charge was timely filed and servedas to Respondent's actions of September 5, 1969, andthereafter.All events that occurred prior to September 5,1969, are outside the limitation period calculated from thedateof filing and service of the charge in Case19-CA-4692. The statements and actions of Respondentthat occurred on August 25, 1969, and complained ofherein as constituting interference, restraint and coercion,are, therefore, barred by Section 10(b) of the Act, unless thecharge in Case 19-CA-4492, filed on September 5, 1969, isproperly reinstated.A review of the Board cases on this point indicates thegeneral rule to be that where a charge has been filed andhas been withdrawn and then later refiled, the 6-monthlimitation period specified in Section 10(b) of the Actcommences from the date of the filingandservice of thenew charge; the prior charge cannot be reinstated to reviveliability to an earlier date.3 The Board has deviated fromthis general rule, however, where equitable considerationswere found to exist. InSilver Bakery, Inc. of Newton,150NLRB 421, the Board permitted the reinstatement of acharge to revive liability where the charging party had beenpersuaded by a Board agent to withdraw the charge due tothe agent's mistaken belief that the Board did not havejurisdiction. This case, however, was reversed by the Courtof Appeals for the First Circuit .4In the instant case, I do not find that equitableconsiderations exist that would warrant a departure fromthe general rule. Apparently, both the Respondent and theUnion failed to have a meeting of the minds on the matterof backpay. Respondent's confirmation of its agreement, as253,Koppers CompanyInc., 163 NLRB517; and seeA & P Iron Works, Inc.,179 NLRB No. 50.4 351 F.2d 37. Also seeElectricFurnaceCo.,137NLRB 1077,enforcementdenied 327 F.2d 373 (C.A. 6). 644DECISIONSOF NATIONALLABOR RELATIONS BOARDset forth in letter fromAttorneyRoger Cremoto AttorneyBjorne Johnson, dated January 6,1970, is as follows:2.My client,GlacierLincoln-Mercury,Inc.,willforthwithnotify Leo R.Winnett,GeraldRemily, andLee C. Murray that it is preparedto rehire each of themimmediately and reimburse him in the amount of thenet loss of wages, if any,sufferedby him during theperiod September 5, 1969,to date,as a result of thealleged improper firing.3.As to eachof the persons mentioned who indicatesa desire to return to work,my client will rehire him forwork in thebody shop and pay tohim the amountindicated.4.In the event that my clientand any ofthe rehiredemployees is unable to establish to their mutualsatisfaction the amount,ifany, to be paid to thatemployee,an attempt will be madeby youand me tosettle the amount to the satisfaction of the parties. If atthat point no agreement has been reached as to theamount,the dispute over the amount will be submittedin some fashionto NLRB forresolution.On the same date,Respondent sent letters toMurray,Winnett and Remily settingforth,among other things, thefollowing:One of the elements of the settlement requires us tooffer to rehireyou to work in our bodyshop and to offerto reimburseyou for theloss in pay, ifany,which youmay have suffered during the period from the time ofyourdischarge to date.Please considerthis to be theoffer to rehire andreimburseyou. You mayaccept the offerby notifyingus and being prepared to return towork within 10 daysafter you receive this letter.By letterdated January 15, 1970, fromAttorneyJohnsontoAttorney Cremo, the Union'sunderstanding of thesettlement was set forth as follows:To briefly glossover our agreement,your client hasagreedto notifythe three people involved - Winnett,Remily andMurray- that it is prepared to rehire eachof them immediately and reimburse them in the amountof anywages lost as a result of the terminationsoccurring on September 5, 1969. In the event, the lossof wages cannot be determined, I agree that you and Iwill submit(the matter)in some fashion to the NationalLaborRelations Board for resolution.On the nextday, January 16, 1970,Johnson wrote Cremoas to the matter of reinstatementand backpaythat (1)Murrayhas returned to work and makes no claim forbackpay; (2) that the wageslost byRemily total$2,266 andthat he has not yet advised the Union if he wishes to returnto work but that Respondent could safely assume that hedoes not wish to returnto work; thatWinnett has a totalloss of wages of$1,860 and that he does not wish toreturn'towork.Respondent contends that the settlement was a compro-mise of issues between the partiesand thatRespondentagreed to pay loss of wages only to the employees whoreturned to work.The Unioncontends that the two mattersare severable.From a review of the correspondencebetween the Union and Respondent,I cannot concludethat Respondent has reneged on the settlement agreement.Although the Union's understanding on the matter is theconventional method of rectifying discharge cases,I do notfind that equitable considerations exist here as wouldwarrant an exception to the Board's general rule on thematter of reinstatement of charges.Furthermore, since thenew charge includes all action and statements of Respon-dent on and following September 5, 1970,the only mattersthat occurred prior to that date are alleged threats andpromises made on August 25, 1969.Evidence of what wassaid and done on August 25, 1969,is relevant however toexplain the actions taken by Respondent on September 5and 8, 1969.C.Sequenceof EventsIn April or May,1969, Respondent began planning anaddition to its building.The plan for the construction waslaid outby theLincoln-Mercury division of the Ford MotorCompany;this included the number of work stalls and thearrangement and separation of the facilities.The body shopwas to be in the new section of the building and was toconsist of 10 stalls.The mechanics were to occupy the frontpart of the building consisting of 10 stalls, then being usedby the bodymen.At that time,themechanics were in aseparate building.Itwas anticipated that the constructionon the new part of the building would be completed in theearly part of August, 1969.In the summer of 1969,one of the bodymen, David Hunt,chipped a small piece of glass on a windshield duringinstallation.The customer complained and was refunded$140.The bodymen work on a commission basis andguarantee their labor;Respondent guarantees the parts.Sometime later,$40 was deducted from the check of Hunton this matter.The bodymen were upset by this and begantalking about joining a union.About the middle of August,1969, employee Lavell Chisum called Frank Petersen, whowas then business agent for the Union.As a result of thiscall,ameetingwas arranged for Petersen with theemployees during their lunch period on August 20, 1969, attheGold Rush Motel. Petersen met with seven of theemployees on this occasion.The men complained about the$40 charge made to Hunt.Petersen explainedtheprocedurefor union representation;that when authorization cardswere signed by a majority of the employees,he wouldimmediately contact the company to negotiate on theirbehalf.Cards were signed at this meeting and Chisum wasgiven additional cards. Eleven employees signed cards; allwere signed on August 20 and 21, 1969.On August 21, the Union sent a letter to John Stepp,president of Respondent, advising that the Union repre-sented a majority of the employees at Glacier Lincoln-Mercury, Inc. and would like to meet with Respondent andnegotiate a contract on behalf of the employees.Stepp wasout of the State of Alaska at the time and had been forapproximately 3 weeks.He returned on Sunday, August 24,and came to his office early on the next morning,Monday,August 25,toattend the matters pertaining to thetransportation of a baseball team and to collect and studydata for a meeting in the middle of the week with arepresentative of FordMotor Company.At about 8:30a.m.,Respondent'sgeneral manager,Lacy, came in andtold Stepp that apparently they had a little problem but that GLACIER LINCOLN-MERCURY645itwas not big enough to bother Stepp with while he was outof the State; that while Stepp was gone the employees in thebody shop threatened to walk out. Stepp asked why Lacyhad not called him and Lacy replied that he did not think itwas important enough and did not think that they wouldwalk out.Stepp asked what the problem was and Lacyreplied that itwas about I a $40 charge to Hunt on awindshield; that some of the men told him they did notthink it was right. Stepp asked Lacy if he had looked into itand Lacy stated that he told the men to wait until Steppreturned. Stepp told Lacy to calla meetingof the men inthe back part of the parts department. Stepp testified thathe was disturbed by the fact that a $40item would causeall of his bodymen to walk out.Stepp went to the meeting area about 5 minutes to 9 a.m.but had to wait 10 or 15 minutes as a couple of thebodymen were busy outside. Wall, the service manager ofRespondent, and Hill, the foreman of the body shop, werepresent.SteppleftamessageforKron, president ofFriendly Ford and an officer of Respondent, to join him atthe meeting when he came in, which he did. At themeeting,Stepp stated: "I understand that you gentlemen have aproblem and that you all want to quit. Well, not knowingthe full extent of your problem let met tell you that no oneissues anultimatum to me and if you want to quit I'll behappy right now to go draw off your check." Then therewas a generaldiscussion about the $40 charge to'Hunt.'Steppstated that this was a mistake and that hewould refund $20of this amount to Stepp. Stepp asked, "Why on God's greenearth didn't someone bring it to our attention before?"Theyreplied that they did bring it to the attention of Lacybut that Lacy said to wait until Stepp got back. Stepprecalled to the men the terms and conditions under whichthey were working; that Respondentguaranteesall of itswork to the customer for 90 days or 4,000miles; that theemployees guarantee their work and Respondent guaran-teesparts and equipment; that he did not intend to make aprofit on the charge to Hunt; that it was strictly an officeerror. Hunt stated that a' return of the $ 20 wasfinebut thathe did not understand the $;40 charge. Stepp stated that hedid not understand it either.Then Stepp told the men that they would be moving intothe new part of the building shortly; that they would havemoved prior to this date but that the building was notcompleted; that in the new building they would go to a twostall system, as they had requested. Stepp also told themthatRespondentwas goingto stop completely doingcustomer work; that Foreman Hill would no longer acceptbids on customer work; that they would complete the jobsthey were then working on; that effective on the date of themove Respondent would increase the hourly rates onRespondent's used cars to that of the Ford prescribed rate.At the time, the hourly rate on used cars of Respondent,referred to as internal work, was $10 per hour, and the rateon customer cars was $12 per hour. This difference existedbecause Respondent's used-car work could be done morequickly and with less thoroughness. Thus, the employees3The complaintallegesboth the promising and the grantingof a wageincreaseand other benefits to have occurred on or about August 25, 1969.The employees were informed or promisedregarding these matters onAugust 25, 1969, but they did not become effective until September 8,were informed of a $2 per hour rate increase effective at thetime of the move.Employee Remily asked Stepp if he had heard from theUnion and Stepp replied that he had not. Then Remilyasked if he minded if he joined the Union. Stepp repliedthat he did not mind but not to take anyone else along thatdid not want to join.Immediately after the meeting, employee Lavell Chisumcame up to Stepp and told him that he wanted Stepp toknow thatitwashe who had approached the Union andthat he did not want Stepp to be mad at anyone else or takeit out on anybody.Stepp replied, "Mr. Chisum, I don't care if you or theyjoin this union or that union or what union. You can dowhat you want. I don't really care." It was at about thistime that Kron, president of Friendly Ford, told Stepp thatthey had received a letter from the Union, and he handedthe letter to Stepp.On Wednesday, September 3,1969, Service Manager BillWall told Thompson, Winnett, Remily, and Murray that hehad to cut the crew down to five men and that he was goingby seniority; that Friday, September 5 would be their lastday of work. These four had the least seniority of the ninebodymen.On Monday morning, September 8, 1969, the body shopemployees moved into the new part of the building. Eachman was assigned two stalls. Also, they were assigned onlyRespondent's used-car and warranty work to work on, andtheir rate of pay was $12 per hour on this work.During the week of September 8, Joseph Thompson, whohad the most seniority of the discharged employees, wascalled back to work as a vacancy had occurred.D.Analysis and ConclusionsThe statements that were made and the events thatoccurred on August 25, 1969, are outside the limitationperiod prescribed by Section 10(b) of the Act, and no unfairlabor practice can be found to have occurred based onthem.However, the statements that were made and theaction taken on August 25 can be considered in determin-ing motives for actions taken on and after September 5,1969, which time is within the 6-month limitation period.The discharges of September 5, 1969, the granting to thebody shop employees of two stalls each and the increase inpay for body work on Respondent's used cars effective onSeptember 8, 1969, fall within the limitation period.5Respondent contends that the discharges, the changefrom a one-stall to a two-stall system and the discontin-uance of customer body repair work were planned beforeany union or concerted activity of the employees. TheGeneral Counsel contends that this action was taken as adirect result of the concerted activity and the union activityof the employees.Stepp testified that the decision to discontinue customerbody work and the decision to go to a two-stall systemwhen the addition to the building was completed was madeat the time the addition to the building was planned in1969 I find that the discrepancy of 14 days inthe pleading as to the actualdate of the granting of these benefits is not of such significance as torender the pleading defective. 646DECISIONSOF NATIONALLABOR RELATIONS BOARDApril,1969. But certain other facts are strongly inconsistentwith this contention. First, there is no evidence that any ofthe employees were aware prior to August 25, 1969, thatthese changes would occur when the new building wascompleted; the employees had often asked Stepp andServiceManager Wall for more working room, but theywere never given any assurance that this would come about.Wall generally replied, "I will see"; Stepp replied that ittakes money to do this and to put in additional buildingspacebut that if they could, they would.The men in the body shop had talked among themselvesabout the desirability of having more work room andhaving two stalls. Remily testified that based on this heanticipated getting two stalls when the new part of thebuilding was completed, but he did not know where all ofthe men would be located since the new area had only 10stalls.Remily also testified that there was no talk aboutanylayoff and that he did not know of it until September 3,1969. The front part of the building that the bodymen werethen occupying contained 10 stalls and was to be occupiedby Respondent'smechanics,who were two in number atthat time.Meetings were held between management and employeesgenerally on a monthly basis. No meeting was held in June,1969,because of the illness of one of Respondent'ssupervisors. No mention was made at any meeting prior toAugust 25 regarding a change to a two-stall system or adiscontinuance of customer body work or a reduction inforce from nine to four men, or an increase in rate of payfor internal work (work on company-owned used cars).Stepp was asked at the hearing, "Was there any mention byyou at any of these meetings with employees prior to theone inAugust, anything about your plan to discontinuecustomer work, change the rate on internal work and to goto two stalls?" He testified:We had several times in the past at my instructionswhen our used cars got so bad in '65, '66 and '67. I cango back and maybe find the exact time. At the point ofalmost discharging one of my managers I said, "Youwill not until all my work is caught up take in anyadditional customer labor." This was not a thing thattook place. This was a recurrence, but due to ourincreased facilities.Due to a new franchise it was soobvious we were going to have a problem. In fact, ittook nothing to understand it, at least from mystandpoint. I said, "Mr. Hill, if you don't understandthis,if you can't make arrangements to get our cars inand get them worked on in a nice way, we aren't goingto take in any more customer labor." You have torememberthis has a direct effect on Mr. Hill's ownwages because he is paid on a percentage of the profit inthe body shop, both parts and labor. And I canunderstand why he would be a little reluctant to workon internal cars. Incidentally, we show no profit oninternals.After revising all, he finally understood thatwe have to pay the overhead to sell cars and not do therepair on them.TRIAL EXAMINER: Do you recallanyparticulartime between the time you decided you were going tocut out customer work entirely and August 25 that itwas mentioned to any of the body shop employees?THE WITNESS: I don't recall. I wouldn't recall. Iam sure, I don't think that played an important part in itas far as-theyknew they were going to get two stallsand in the past I have never cut anyone's wages. Nevercut.We also kept them the highest paid people in town.Idon't think they care as long as, how I physicallyhandled it as long as their wages came in. I don't thinkthatwould have any part as far as retail labor isconcerned, and if I am going to pay men at FriendlyFord, I am not going to pay any less across the street atGlacier Lincoln-Mercury. I would have problems, bigproblems.Furthermore, Respondent hired at least two and perhapsthree new bodymen after the new part of the building wasplanned and constructionbegun-Murray was hiredabout2months prior to September 5; Remily was hired June 17,1969; and Winnett was hired about three months prior toSeptember 5. None of them was informed when employedthat his employment would be temporary. It seems morelikely that Respondent would have commenced phasing outcustomer body work and gradually converting to the two-stall in April, May or June, 1969, rather than hire additionalemployees, if in fact the decision to do these things wasmade at that time. This question was put to Stepp, and histestimony is as follows:TRIAL EXAMINER: Why didn't you put it intoeffect before? In other words, you could have goneahead, could you not, and discontinued customer workbefore you moved into the new shop?THE WITNESS: No, sir, I didn't have the space.You see, I had the crucial point, the mechanic work,also. I didn't have the space over at Friendly Ford like Iwas short of space for body work. I was also shortmechanical. I had the same problem. If I cut off thecustomer work over there, nobody had their car tunedup or anything. I just didn't have the space to do it atthat time.TRIAL EXAMINER: That is what I don't quiteunderstand.Why couldn't you have discontinued yourcustomer work earlier when you were crowded? Whydid you wait until you had more stalls to discontinuecustomer work?THE WITNESS: Our sales based on a newprojective and a new facility would be up so much that,you know if you are selling 400 or 500 cars a month, it istough to handle, I don't care if you have a crew of 50.Our sales increased since last September 32.9 per cent. Idon't get these records. Those records come from someplace else and we didn't have enough space to continuewith the increased sales to continue customer work anddo our own work. Now, on the customer work, theultimate end for Friendly Ford, we wouldn't have beenmaking as much money.Stepp testified that in April, May, and June, 1969, he hadso many used-cars that he told his used-car manager thatunless they were able to dispose of them Respondent couldno longer take more used cars in trade.This factor alsosuggests that if he was going to do it,thiswas a moreappropriate time for Respondent to discontinue customerwork. Stepp testified that in the past on numerous GLACIER LINCOLN-MERCURYoccasionshe has cut off customer work for 30 to 60 days sothat they could get caught up on used car work.Since Stepp had not talked with Kron, an officer ofRespondent and president of Friendly Ford, before hismeeting with employees on August 25, he did not haveknowledge of the Union's letter of August 21 until after themeetingwith employees. The only evidence of anyknowledge by Stepp of union activities prior to thismeetingwas his testimonyin answer toa question as to whether ornot General Manager Lacy said anything to him about themen goingto the Union. He testified: "He could have but Idon't recall any specificinstance.He might have saidsomething about it. He could have said something. That isusually where they go first, you know, when they have aproblem."Stepp at least suspected union activities but I find theevidenceis insufficientto find that he had knowledge of thefact that the employees had gone to the Union; but he didhave knowledge that they had acted in concert on thematter ofHunt's grievance on the windshield charge. Heclearly resented their threat to walk out over this matter. Hetestified:I say my temper is not the longest thing in the world andwhen a group of my employees threaten to walk out, Idon't care about too many things until that thing issettled. . . . I went over for the express purpose oftelling the employees they issued me an ultimatumabout something I didn't know anything about,perturbed me to no end. If they wanted to walk out, Iwas there myself, didn't ask anyone else to do it. Iwould be happy to give them their checks.Ifind that on August 25, 1969, Stepp decided toterminatefour of the nine body shop employees. This wasto be accomplished by changing to a two-stall system,whichis somethingthe employees had expressed a desirefor.He also decided to discontinue customer work; itwould have been difficult to do both customer work andinternal work with a reduced staff;andto make used carwork more acceptable to employees, he increased the rateof pay on this type of work. Stepp took the action set forthherein asretaliation against and to dissipate the concertedactivity of his body shop employees .6IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section IIIoccurring in connection with the operations of Respondentdescribed in section I, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW6471.GlacierLincoln-Mercury, Inc. is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.Local Union No. 1496, Retail Clerks InternationalAssociation, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By the discharges of Lee C. Murray, Gerald Remily,Joseph E. Thompson, and Leo R. Winnett on September 5,1969, because of their concerted activities, Respondent hasinterfered with, restrained, and coerced employees and isthereby engaged in an unfair labor practice within themeaning of Section 8(a)(1) of the Act.4.By granting employees an increase in wages andbetter working conditions in the form of two stalls each onSeptember 8, 1969, to induce them to refrain fromconcerted activities,Respondent has interfered with,restrained and coerced employees within the meaning ofSection 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.Respondent has not engaged in an unfair laborpractice within the meaning of Section 8(a)(3) of the Act.7.Acts of Respondent occurring prior to September 5,1969, and alleged to be unfair labor practices are barred bySection 10(b) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it takecertainaffirmative action whichis necessary to effectuate the purposes of the Act. Althoughit is recommended that Respondentceaseand desist fromgranting wageincreasesto induce employees to abandonconcerted activities, it is not recommended that the increasegiven on September 8, 1969, be withdrawn.Ishallrecommend that Respondent offer to theemployees involved herein, who have not already beenreinstated by Respondent, immediate and full reinstate-ment to their former or substantially equivalent positionswithout prejudice to their seniority or other rights andprivileges, and to make each of the four employees wholefor any loss of pay that he may have suffered by reason ofhis discharge, by paying each of them a sum of money equalto that which he normally would have earned as wagesfrom the date of the discharge to the date of reinstatement,less net earningsduring such periods in accordance with theBoard's formula set forth in F.W. Woolworth Company,90NLRB 289, together with interest thereon at the rate of 6percent per annum as prescribed inIsis Plumbing & HeatingCo., 138 NLRB 716.[Recommended Order omitted from publication.]6N L.R B v WashingtonAluminumCo.,370 U.S 9;FalcoPlastics,164 NLRB 786, enfd. 397 F.2d 965 (C.A. 9)